Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor sweep width is less than said stator sweep width (claims 44 and 45) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US Patent 10,837,444 B2
Claims 21, 22, 25, and 41-43 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 8, 13, and 17-20 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 23 is each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 9 and 14 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 17-20 of U.S. Patent No. 10,837,444 B2 in view of MATSUMOTO. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is recited in the patented claims, however, in claims 17-20, U.S. Patent No. 10,837,444 does not disclose that the hypotrochoidal is an ellipse (this is disclosed in claims 9 and 14), however, it would be obvious.
MATSUMOTO discloses that an ellipse (see Table 1) is part of the hypotrochoidal group (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the hypotrochoidal is an ellipse in the rotary machine of U.S. Patent No. 10,837,444, since choosing from a finite number of identified, predictable solutions (as taught by MATSUMOTO) requires only routine skill in the art and would have yielded predicable results.  
Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 9 and 14 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim includes all of the limitations or the configuration makes the claimed elements inherent.  U.S. Patent No. 10,837,444 does disclose that the rotor and stator are helical in shape (see claims 8 and 13, which claims 9 and 14 depend from).  Having the helical rotor and stator that interact with one another provides for separate chambers defined by the rotor and stator, and therefore, it is inherent that U.S. Patent No. 10,837,444 is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor.
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 8, 13, and 17-20 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims have all of the limitations of the current claim, where the rotary machine of U.S. Patent No. 10,837,444 is capable of being used as a pump, and therefore, meets the claimed limitations.
US Patent 10,844,859 B2
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claims 22, 25, and 41 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/13/12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims have all of the limitations of the current claim, where the rotary machine of U.S. Patent No. 10,844,859 B2 is capable of being used as a pump, and therefore, meets the claimed limitations.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.  The Examiner would like to note that the minus sign in “n-1” was dropped during prosecution of application 16/805698 without notification, and appears to be a typo in claim 13 of U.S. Patent No. 10,844,859 B2.
US Patent Application 17/565154
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/565154. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope.
Claims 22-26, 40, and 41 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope.
Claims 27, 28, and 36 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 discloses a multi-stage machine and would obviously is usable as a pump.  Claim 27 recites the fluid chambers having the same volume, claim 28 recites the fluid chambers having the same dimensions and shape (i.e. this also means they have the same volume), and claim 36 recites the device is a pump (i.e. where a pump does not change volume, and therefore, does not change the fluid chambers dimension or shape).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotary machine be a pump that has the fluid chambers with equal volume and the fluid chambers have the same dimensions and shape in the rotary machine of copending Application No. 17/565154, since utilizing the rotary machine as a pump requires only routine skill in the art and produces predictable results (i.e. the ability to pump fluids).
   Claims 29, 30, and 35 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 discloses a multi-stage machine and would obviously is usable as a compressor or an expander.  Claim 29 recites the fluid chambers having the different volumes, claim 30 recites the fluid chambers having the different dimensions (i.e. this also means they have the different volume), and claim 36 recites the device is a compressor or expander (i.e. where a compressor or expander changes volume and dimensions, and therefore, compresses or expands the working fluid depending on the direction and working fluid that enters into the rotary machine).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotary machine be a compressor or expander that has the fluid chambers with different volumes and the fluid chambers have different dimensions in the rotary machine of copending Application No. 17/565154, since utilizing the rotary machine as a compressor or expander requires only routine skill in the art and produces predictable results (i.e. the ability to expand or compress the working fluid).
	Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154 in view of MATSUMOTO (Japanese Patent Publication JP-5663124-B1, a machine translation was previously provided with the foreign reference and is referred to in the rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 fails to disclose a rotor pitch varies along said portion of said rotor length, and a stator pitch varies along said portion of said stator length.
Regarding claim 31, MATSUMOTO teaches:  a rotor pitch varies along said portion of said rotor length, and a stator pitch varies along said portion of said stator length (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5, and Page 2).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a rotor pitch varies along said portion of said rotor length, and a stator pitch varies along said portion of said stator length in the rotary machine of copending Application No. 17/565154, in order to utilize the rotary machine as a variable volume screw machine.  Utilizing the rotary machine to operate as different devices by changing the pitches is well-known in the art, as evidence by MATSUMOTO.
	Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154 in view of MATSUMOTO (Japanese Patent Publication JP-5663124-B1, a machine translation was previously provided with the foreign reference and is referred to in the rejection below). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 fails to disclose the aspect ratio of said ellipse varies along said portion of said rotor length.
Regarding claim 32, MATSUMOTO teaches:  the aspect ratio of said ellipse varies along said portion of said rotor length (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the aspect ratio of said ellipse varies along said portion of said rotor length in the rotary machine of copending Application No. 17/565154, in order to utilize the rotary machine as a variable volume screw machine.  Utilizing the rotary machine to operate as different devices by changing the aspect ratios is well-known in the art, as evidence by MATSUMOTO.
	Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 fails to disclose an amount by which said rotor shape is inwardly offset from said hypotrochoidal shape varies along said portion of said rotor length.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an amount by which said rotor shape is inwardly offset from said hypotrochoidal shape varies along said portion of said rotor length in the rotary machine of copending Application No. 17/565154, in order to have a smooth transition between the left and right hand sides of the stator, where there is no discontinuity or sharp corners at the apex of the housing.
	Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/565154 in view of GRANN (European Patent Publication EP 1,988,288 A1).
	Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/565154 includes the claim limitations, however, fails to specifically disclose said rotor axis is inclined relative to said stator axis.
Regarding claim 34, GRANN discloses: said rotor axis is inclined relative to said stator axis (see Figures 1-7, and abstract, ¶0003-¶0013, which discloses that it is applicable to hypotrochoidal shaped pumps).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have said rotor axis is inclined relative to said stator axis in the rotary machine of copending Application No. 17/565154, in order to provide a better fit and higher efficiency (see GRANN ¶0011).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US Patent Application 17/570454
Claims 21-25 and 41 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 7 and 16 of copending Application No. 17/570454. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

**NOTE:  The double patenting rejections for Applications 17/570154 and 17/565454 will be removed if they are the only double patenting rejections that remain (i.e. if a terminal disclaimer is filed for US Patents 10,837,444 and 10,844,859), since applications 17/570154 and 17/565454 have a US effective filing date after the current application and have not been issued as a patent (see MPEP 804.I.B.1.b.i). **
Allowable Subject Matter
Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 10-11, filed August 31, 2022, with respect to the 103 rejections have been fully considered and are persuasive, specifically the arguments directed to the ability to combine features of a hypotrochoidal shape in a straight rotor to apply to a helical rotor.  The 103 rejections have been withdrawn. 
Claims 41-45 are new.
The double patenting rejection was not argued, but stated that a terminal disclaimer would be filed once all other rejections are no longer present.  The double patenting rejection is maintained above.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 26, 2022 and August 24, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746